Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

				Reason for Allowance
Claims 1-20 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20140098058 A1 and US 9448425 B2. 
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious an outer slab waveguiding region disposed alongside the ridge waveguiding region in optical communication therewith, and including a widening  section in which the outer slab waveguiding region gradually widens in the a-direction of light propagation, wherein widening section of the outer slab waveguiding region gradually widens along a first length of the input taper section, while the ridge waveguiding region remains at a first constant ridge width, and wherein the narrowing section of the ridge waveguiding region gradually decreases in width along a second length of the input taper section following the first length, while the outer slab waveguiding region remains at a constant slab width in combination with the rest of the limitations of the base claim.  
Claim 5 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the ridge waveguiding region and the outer slab waveguiding region are configured to expand the light of the second mode from the ridge waveguiding region into the 3Docket No.Patent outer slab waveguiding region, and to propagate the 
Claim 16 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the light absorber comprises at least one of: a metal layer coupled to the outer slab waveguiding region, a layer of light-absorbing semiconductor material coupled to the outer slab waveguiding region, and a doped region of a semiconductor layer forming the outer slab waveguiding region in combination with the rest of the limitations of the base claim.  
Claim 18 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious an widening section in which the outer slab waveguiding region gradually widens in the direction of light propagation; and a light deflector configured to selectively re-direct light propagating in the outer slab waveguiding region thereof away from the output optical waveguide; wherein the light deflector comprises one of: an optical grating formed in the outer slab waveguiding region or optically coupled therewith, and an auxiliary waveguiding layer optically coupled to the outer slab waveguiding region to re-direct light propagating therein away from the ridge waveguiding region
Claims 2-4, 6-15, 17 and 19-20 are allowed in virtue of dependency. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883